Exhibit 10.2

BOOT BARN HOLDINGS, INC.

AMENDED AND RESTATED CASH INCENTIVE PLAN FOR EXECUTIVES







--------------------------------------------------------------------------------

1. Purpose‌3

2. Definitions‌3

3. Eligibility‌4

4. Administration‌4

5. Determination of Awards‌5

6. Payment of Awards‌6

7. Limitations on Rights to Payment of Awards‌6

8. Change of Control‌7

9. Deferrals‌7

10. Amendment and Termination of the Plan‌7

11. Miscellaneous Provisions‌8







2



--------------------------------------------------------------------------------

1.Purpose

The purpose of the Boot Barn Holdings, Inc. Amended and Restated Cash Incentive
Plan for Executives (the “Plan”) is to enhance the ability of Boot Barn
Holdings, Inc. to attract, reward and retain employees, to strengthen employee
commitment to its success and to align employee interests with those of its
stockholders by providing variable compensation, based on the achievement of
performance objectives. To this end, the Plan provides a means of rewarding
participants based on the performance of the Company and its subsidiaries and
business units and, where appropriate, on a participant’s personal performance.

The Plan was originally effective as of August 30, 2017 and is hereby amended
and restated effective as of August 26, 2020.

2.Definitions

(a)“Award” shall mean an incentive award earned by a Participant under the Plan
for any Performance Period.
(b)“Base Salary” shall mean the Participant’s annual base salary rate in effect
at the beginning of a Performance Period without regard to subsequent adjustment
during the Performance Period unless otherwise determined by the Committee. Base
Salary does not include Awards under this Plan or any other short-term or
long-term incentive plan, imputed income from programs such as group-term life
insurance, or non-recurring earnings such as moving expenses. Base Salary is
based on annual salary before reductions for deferrals under Company-sponsored
deferred compensation plans, contributions under Code section 401(k) and
contributions to flexible spending accounts under Code section 125.
(c)“Board” shall mean the Company’s Board of Directors.
(d)“Bonus Pool” shall have the meaning set forth in Section 5(b).
(e)“Change of Control” shall have the meaning set forth in the Company’s 2014
Equity Incentive Plan (or its successor) in effect at the beginning of the
Performance Period.
(f)“Code” shall mean the Internal Revenue Code of 1986, as amended or any
successor statute thereto.
(g)“Committee” shall mean the Compensation Committee of the Board.
(h)“Company” shall mean Boot Barn Holdings, Inc., a Delaware corporation, and
any successor corporation.
(i)“Participant” for any Performance Period, shall mean an executive employee of
the Company or a subsidiary who is designated by the Committee to participate in
the Plan.

3



--------------------------------------------------------------------------------

(j)“Performance Goals” shall have the meaning set forth in Section 5(c).
(k)“Performance Period” shall mean the fiscal year of the Company or any other
period designated by the Committee with respect to which an Award may be earned.
(l)“Plan” shall mean this Boot Barn Holdings, Inc. Amended and Restated Cash
Incentive Plan for Executives, as in effect from time to time.
(m)“Target Award” shall mean the targeted amount, expressed either as a cash
amount or as a percentage of the Participant’s Base Salary that the Participant
will be eligible to earn as an Award for the Performance Period if the targeted
level of performance is achieved for each of the Performance Goals set by the
Committee for the Participant. A Participant’s Target Award shall be determined
by the Committee based on the Participant’s responsibility level, position or
such other criteria as the Committee shall determine.

3.Eligibility

All executive employees of the Company and its subsidiaries are eligible to
participate in the Plan. The Committee shall designate which executive employees
shall participate in the Plan for each Performance Period. In order to be
eligible to receive an Award with respect to any Performance Period, an employee
must be actively employed by the Company or a subsidiary on the payment date,
except as provided in Section 7 or 8 below.

4.Administration

(a)Committee Authority. The Committee shall administer the Plan. The Committee
shall have full discretionary authority to establish the rules and regulations
relating to the Plan, to interpret the Plan and those rules and regulations, to
select Participants in the Plan, to determine each Participant’s Target Award,
Award amount and the terms of any Bonus Pool, to approve all Awards, to decide
the facts in any case arising under the Plan and to make all other
determinations, including factual determinations, and to take all other actions
necessary or appropriate for the proper administration of the Plan, including
the delegation of such authority or power, where appropriate. All powers of the
Committee shall be executed in its sole discretion, in the best interest of the
Company, not as a fiduciary, and in keeping with the objectives of the Plan and
need not be uniform as to similarly situated individuals.
(b)Committee Determinations. All Awards shall be made conditional upon the
Participant’s acknowledgement, in writing or by acceptance of the Award, that
all decisions and determinations of the Committee shall be final and binding on
the Participant, his or her beneficiaries and any other person having or
claiming an interest under such Award. Awards need not be uniform as among
Participants. The Committee’s administration of the Plan, including all such
rules and regulations, interpretations, selections, determinations, approvals,
decisions, delegations, amendments, terminations and other actions, shall be
final and binding on the Company and all employees of the Company, including,
the Participants and their respective beneficiaries.

4



--------------------------------------------------------------------------------

5.Determination of Awards

(a)Establishment of Target Awards and Performance Goals. As soon as practicable
after the beginning of the Performance Period, the Committee shall determine the
executive employees who shall be Participants during that Performance Period,
each Participant’s Target Award and the Performance Goals for each Participant.
The Target Awards may provide for differing amounts to be paid based on
differing thresholds of performance. The amount actually paid to a Participant
may be more or less than the Target Award, depending on the extent to which the
Performance Goals are satisfied. The Company shall notify each Participant of
the Participant’s Target Award and the applicable Performance Goals for the
Performance Period.
(b)Establishment of a Bonus Pool. As an alternative to establishing individual
Target Awards, the Committee may establish a pool, which shall be an unfunded
pool, for purposes of measuring performance of the Company in connection with
Awards (a “Bonus Pool”). The amount of the Bonus Pool shall be based upon the
achievement of one or more Performance Goals during the Performance Period and
each Participant’s Award, if any, shall be based on a fixed percentage of the
Bonus Pool, in each case as specified by the Committee as soon as practicable
after the beginning of the Performance Period. The Committee may specify the
amount of the Bonus Pool as a percentage of any Performance Goal, a percentage
thereof in excess of a threshold amount, a percentage of the Participants’ Base
Salaries, or as another amount bearing a mathematical relationship to such
Performance Goal. The Company shall notify each Participant of the portion of
the Bonus Pool that the Participant is eligible to receive and the applicable
Performance Goals for the Performance Period.
(c)Performance Goal Criteria. For any Performance Period, “Performance Goal”
shall mean the performance goals of the Company or an individual or one or more
divisions, business units, or subsidiaries, either individually, alternatively
or in any combination, and measured on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee. The criteria for the
Performance Goals may include, but shall not be limited to, one or more of the
following criteria: (i) cash flow (before or after dividends), (ii) earnings per
share (including, without limitation, earnings before interest, taxes,
depreciation and amortization), (iii) stock price, (iv) return on equity, (v)
stockholder return or total stockholder return, (vi) return on capital
(including, without limitation, return on total capital or return on invested
capital), (vii) return on investment, (viii) return on assets or net assets,
(ix) market capitalization, (x) economic value added, (xi) debt leverage (debt
to capital), (xii) revenue, (xiii) sales or net sales, (xiv) e-commerce sales,
(xv) private brand sales or penetration, (xvi) backlog, (xvii) income, pre-tax
income or net income, (xviii) operating income or pre-tax profit, (xix) earnings
before interest, taxes, depreciation and amortization (or EBITDA), (xx) earnings
before interest and taxes (or EBIT), (xxi) operating profit, net operating
profit or economic profit, (xxii) gross margin, operating margin, merchandise
margin or profit margin, (xxiii) return on operating revenue or return on
operating assets, (xxiv) cash from operations, (xxv) operating ratio, (xxvi)
operating revenue, (xxvii) market share improvement, (xxviii) general and
administrative expenses and

5



--------------------------------------------------------------------------------

(xxix) customer service. Any of the above criteria may be subject to such
adjustments as determined by the Committee.
(d)Calculation of Performance Goals. The Committee will define the manner of
calculating the Performance Goal or Performance Goals it selects to use for such
Performance Period for such Participant.
(e)Earning an Award. A Participant will be eligible to earn an Award for a
Performance Period based on the level of achievement of the Performance Goals
established by the Committee for that Performance Period; provided that the
Committee may increase or decrease the amount payable pursuant to an Award based
on additional established performance criteria and/or based on the Committee’s
assessment of personal performance or other factors determined by the Committee
in its sole discretion. The Committee shall have sole discretion to determine
whether and to what extent the Performance Goals have been met. No Award shall
be deemed earned until the Committee makes such determinations and all
qualifying conditions of the Plan have been satisfied. The Committee shall have
sole discretion to determine whether a Participant has earned an Award, and the
amount of any such Award earned.
(f)Adjustment of Awards. Without limiting the Committee’s authority hereunder,
the Committee may make adjustments in the terms and conditions of, the criteria
included in, and the performance results applicable to, Awards in recognition of
extraordinary, unusual or nonrecurring events affecting the Company or the
financial statements of the Company, changes in applicable laws, regulations, or
accounting principles, or such other items or events, whenever the Committee
determines, in its sole discretion, that such adjustments are appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan.

6.Payment of Awards

The Committee shall determine achievement of the Performance Goals and the
Award, if any, that will be paid by the Company to each Participant, as soon as
practicable following the final determination of the Company’s financial results
for the relevant Performance Period. Payment of the Awards determined by the
Committee shall be made within 2 ½ months following the last day of the
Performance Period.

7.Limitations on Rights to Payment of Awards

(a)Employment. The Plan is, in part, intended as a retention tool, and Awards
are not deemed earned until the Committee has determined whether and to what
extent the Performance Goals have been met and all qualifying conditions and
eligibility criteria of the Plan have been satisfied. No Participant shall have
any right to receive payment of an Award under the Plan for a Performance Period
unless the Participant remains in the employ of the Company through the payment
date; provided, however, that the Committee may determine at the time an Award
is granted or anytime thereafter, that if a Participant’s employment with the
Company terminates prior to the payment date, the Participant shall remain
eligible to receive all

6



--------------------------------------------------------------------------------

or a pro-rated portion of any Award that would otherwise have been earned for
the applicable Performance Period, based on attainment of the Performance Goals,
in such circumstances as the Committee deems appropriate. If payments are to be
made under the Plan after a Participant’s death, such payments shall be made to
the personal representative of the Participant’s estate. Payment of any Awards
pursuant to this Section 7(a) shall be made at the time Awards are paid to other
Participants for the Performance Period, in accordance with Section 6 above, and
subject to Section 8.
(b)Leaves of Absence. If a Participant is on an authorized leave of absence
during the Performance Period, the Committee may determine that the Participant
is eligible to receive a pro-rated portion of any Award that would otherwise
have been earned, as determined by the Committee. In addition, the Committee, in
its discretion, may determine whether and to what extent furlough constitutes a
termination of employment for purposes of the Plan. Payment of any Awards
pursuant to this Section 7(b) shall be made at the time Awards are paid to other
Participants for the Performance Period, in accordance with Section 6 above, and
subject to Section 8.

8.Change of Control

(a)Awards. Unless the Committee determines otherwise at the time an Award is
granted or anytime thereafter, if a Change of Control occurs prior to the end of
a Performance Period, the Performance Period shall cease upon the Change of
Control date and each Participant who is in the employ of the Company on the
date of the Change of Control, or as otherwise determined by the Committee
pursuant to Section 7 above, shall be eligible to receive an Award for the
Performance Period in which the Change of Control occurs, based on performance
measured as of the date of the Change of Control, or as otherwise determined by
the Committee.
(b)Payment. Payment shall be made within 60 days after the Change of Control
date (regardless of whether the Participant is employed after the Change of
Control).

9.Deferrals

Notwithstanding the foregoing, the Committee may permit a Participant to defer
receipt of an Award that would otherwise be payable to the Participant. The
Committee shall establish rules and procedures for any such deferrals,
consistent with the applicable requirements of Code section 409A.

10.Amendment and Termination of the Plan

The Committee may amend or terminate this Plan at any time, whether
prospectively or retroactively and without regard to whether such amendment or
termination impairs or enhances a Participant’s rights as in effect prior to
such amendment or termination. In the case of termination of the Plan other than
in connection with a Change of Control, the Committee may determine that each
Participant may receive a pro-rated portion of the Award that would

7



--------------------------------------------------------------------------------

otherwise have been earned for the then current Performance Period had the Plan
not been terminated, as determined by the Committee. Each Award payable in
accordance with this Section 10 shall be paid as described in Section 6 above.

11.Miscellaneous Provisions

(a)Clawback. Any amount paid under the Plan shall be subject to any applicable
clawback and other policies implemented by the Board, as in effect from time to
time.
(b)No Employment Right. This Plan is not a contract between the Company and any
employee or Participant. Neither the establishment of this Plan, nor any action
taken hereunder, shall be construed as giving any employee or any Participant
any right to be retained in the employ of the Company. The Company is under no
obligation to continue the Plan. Nothing contained in the Plan shall limit or
affect in any manner or degree the normal and usual powers of management,
exercised by the officers and the Board or committees thereof, to change the
duties or the character of employment of any employee or to remove any
individual from the employment of the Company at any time, all of which rights
and powers are expressly reserved.
(c)No Assignment. A Participant’s right and interest under the Plan may not be
assigned or transferred, except upon death as provided in Section 7 above, and
any attempted assignment or transfer shall be null and void.
(d)Funding of the Plan; Limitation on Rights. This Plan shall be unfunded. The
Company shall not be required to establish any special or separate fund or to
make any other segregation of assets to assure the payment of any Awards under
this Plan. Nothing contained in the Plan and no action taken pursuant hereto
shall create or be construed to create a fiduciary relationship between the
Company and any Participant or any other person. No Participant or any other
person shall under any circumstances acquire any property interest in any
specific assets of the Company. To the extent that any person acquires a right
to receive payment from the Company hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Company.
(e)Obligations to the Company. If a Participant becomes entitled to payment of
an Award under the Plan, and if at such time the Participant has outstanding any
debt, obligation or other liability representing an amount owing to the Company,
then the Company may offset such amount owed to it against the Award otherwise
distributable, to the extent consistent with Code section 409A. Any
determination under this Section 11(e) shall be made by the Committee in its
sole discretion.
(f)Withholding Taxes. All Awards under the Plan shall be subject to applicable
federal (including FICA), state and local tax withholding requirements. The
Company may require that the Participant or his or her personal representative
pay to the Company the amount of any federal, state or local taxes that the
Company is required to withhold with respect to such Awards, or the Company may
deduct from such Awards or other

8



--------------------------------------------------------------------------------

wages paid by the Company the amount of any withholding taxes due with respect
to such Awards.
(g)Compliance with Law. It is the intent of the Company that the Plan and Awards
comply with the short-term deferral rule set forth in the regulations under Code
section 409A, in order to avoid application of Code section 409A to the Plan and
Awards. If and to the extent that any payment under the Plan is deemed to be
subject to the requirements of Code section 409A, (i) the Plan and Awards shall
be administered to comply with the applicable provisions of Code section 409A,
including any six month delay required for specified employees, if applicable,
(ii) payment of Awards shall only be made in a manner and upon an event
permitted under Code section 409A, (iii) each payment under the Plan shall be
treated as a separate payment for purposes of Code section 409A, and (iv) in no
event shall a Participant, directly or indirectly, designate the calendar year
in which a distribution is made except in accordance with Code section 409A.
Notwithstanding the foregoing, in no event shall the Company be liable for any
taxes, penalties, interest or other expenses that may be incurred by a
Participant on account of non-compliance with Code section 409A. The Committee
may revoke any Award if it is contrary to law or modify an Award to bring it
into compliance with any valid and mandatory government regulation.
(h)Governing Law. The validity, construction, interpretation and effect of the
Plan shall exclusively be governed by and determined in accordance with the law
of the State of Delaware, without giving effect to the conflict of laws
provisions thereof.

9



--------------------------------------------------------------------------------